127 Ga. App. 610 (1972)
194 S.E.2d 490
SMITH
v.
NATHAN.
47648.
Court of Appeals of Georgia.
Argued November 7, 1972.
Decided November 21, 1972.
Alan B. Smith, for appellant.
Taylor, Bishop & Lee, A. Blenn Taylor, Jr., for appellee.
QUILLIAN, Judge.
The appellant filed an election contest against the appellee. However, the appellant failed to comply with the provisions of the Georgia Election Code § 34-203 (d) (Code Ann. § 34-203 (d); Ga. L. 1964, Ex. Sess., pp. 26, 37) in regard to the serving of a copy of proceedings upon the State Election Board. The order dismissing the petition was not error.
Judgment affirmed. Hall, P. J., and Pannell, J., concur.